DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

For information regarding the Pro Se Assistance Program offered through the USPTO, please refer to the following link: https://www.uspto.gov/patents/basics/using-legal-services/pro-se-assistance-program/. 
The Pro Se Assistance Program can be reached toll free at 1-866-767-3848 or by email innovationdevelopment@uspto.gov.

Response to Amendment
The amendments to the Abstract and Specification filed 08/05/2021 and the amendments to the Claims filed 04/05/2022 have been entered in view of the Petition Decision mailed on 05/12/2022. 
Claims 1-30 have been cancelled.
Claims 31-42 are currently pending and considered below.

Specification
The amendment filed 08/05/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Paragraph 0005, page 4, line 2, “creating the 1” internal diameter” with respect to the pocket #114 is not supported by the originally filed disclosure. Instead, the original disclosure filed on 11/30/2019 states in paragraph 0001, page 5, lines 2-3, “a pocket # 114 approximately 1.5” ID.” Therefore, the newly added language in current paragraph 0005 represents new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 34 and 39 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. As written, claim 34 can depend from either claim 31 or 33, where claim 33 is a previous multiple dependent claim that can depend from either claim 31 or 32, and claim 39 can depend from either claim 31 or 38, where claim 38 is a previous multiple dependent claim that can depend from either claim 31 or 36. See MPEP § 608.01(n). 

Claims 31-42 are objected to because of the following informalities:  
Claim 31, line 1, the Office suggests amending the preamble from “A clear vinyl, roll down-roll up flat punching bag sheet” to --A clear vinyl, roll down-roll up flat punching sheet--, as the invention is not directed to a punching bag in the conventional sense
Claim 31, line 3, “the back side” should read --a back side--
Claim 31, line 5, “a top pocket” should read --a top pocket located at a top of the sheet of clear vinyl material--
Claim 31, line 6, “a bottom pocket” should read --a bottom pocket located at a bottom of the sheet of clear vinyl material--
Claim 31, line 13, “a hook and loop” should read --a hook and loop fastener--
Claim 31, line 13, “the hook and loop” should read --the hook and loop fastener--
Claim 32, the preamble of “A sheet of clear vinyl material” should read --The clear vinyl, roll down-roll up flat punching sheet--
Claim 33, the preamble of “The sheet of clear vinyl material” should read --The clear vinyl, roll down-roll up flat punching sheet--
Claim 34, the preamble of “The sheet of clear vinyl material” should read --The clear vinyl, roll down-roll up flat punching sheet--
Claim 35, the preamble of “An inverted graphic” should read --The clear vinyl, roll down-roll up flat punching sheet--
Claim 35, line 2, “an illustrated graphic image” should read --the inverted illustrated graphic image--
Claim 36, the preamble of “The clear vinyl” should read --The clear vinyl, roll down-roll up flat punching sheet--
Claim 36, line 1, “the top edge” should read --a top edge--
Claim 37, the preamble of “The clear vinyl” should read --The clear vinyl, roll down-roll up flat punching sheet--
Claim 37, line 1, “the bottom edge” should read --a bottom edge--
Claim 38, the preamble of “A polyethylene tube” should read --The clear vinyl, roll down-roll up flat punching sheet--
Claim 39, the preamble of “An aluminum molding track” should read --The clear vinyl, roll down-roll up flat punching sheet--
Claim 40, the preamble of “A metal weight” should read --The clear vinyl, roll down-roll up flat punching sheet--
Claim 41, the preamble of “Hook and loop” should read --The clear vinyl, roll down-roll up flat punching sheet--
Claim 41, line 1, “wherein a one inch” should read --wherein the hook and loop fastener comprises a one inch--
Claim 41, line 2, “the top front side” should read --a top of a front side--
Claim 42, the preamble of “Hook and loop” should read --The clear vinyl, roll down-roll up flat punching sheet--
Claim 42, line 1, “wherein a ten inch” should read --wherein the hook and loop fastener comprises a ten inch--
Claim 42, line 2, “the top back side” should read --a top of the back side--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 37 recites the limitation “such that the bottom pocket comprises an internal diameter of 1” +/-” in lines 3-4. However, the original disclosure filed on 11/30/2019 states in paragraph 0001, page 5, lines 2-3, “a pocket # 114 approximately 1.5” ID.” Therefore, the bottom pocket having an internal diameter of 1” +/- as currently claimed represents new matter.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 36-37, 39, and 41-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation “an internal diameter of 1” +/-“ in line 3. It is unclear what the metes and bounds are of the claim limitation, as it is unclear what the “+/-“ imparts to the claim.
Claim 37 recites the limitation “an internal diameter of 1” +/-“ in line 4. It is unclear what the metes and bounds are of the claim limitation, as it is unclear what the “+/-“ imparts to the claim.
Claim 39 recites the limitation “and together is configured” in line 2. It is unclear what structures this limitation is referring to as being “together.”
Claim 41 recites the limitation “a one inch +/-“ in line 1. It is unclear what the metes and bounds are of the claim limitation, as it is unclear what the “+/-“ imparts to the claim.
Claim 42 recites the limitation “a ten inch +/-“ in line 1. It is unclear what the metes and bounds are of the claim limitation, as it is unclear what the “+/-“ imparts to the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 35 fails to further limit the subject matter of claim 31 as it merely repeats a limitation previously recited in lines 3-4 of claim 31.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 31-42 are rejected under 35 U.S.C. 103 as being unpatentable over Strong et al. (US Patent No. 8,029,422), further in view of Johnson et al. (US Patent No. 10,052,541), further in view of Watkins (US Patent No. 5,655,325), further in view of Fivgas (US Patent No. 8,474,394), and further in view of NPL 1 (Amazon.com, “RYB HOME Blackout Door Curtain”).
Regarding independent claim 31, Strong et al. discloses a clear vinyl, roll down-roll up flat punching bag sheet (the Office notes that the flexibility of striking target 30 allows a user to roll the sheet of Strong et al.), comprising:
	a sheet of clear material (flexible striking target 30, Col. 10 lines 21-25, “Flexible striking targets 30 can be either an opaque or translucent material or fabric, such as but not limited to a silk or nylon, with translucent materials providing a visual, three-dimensional depth of field to aid a user 99 in evaluating target penetration while analyzing and correcting technique”);
	a top pocket (see Fig. 4a-4c, top pockets for receiving T-harness 33); and
	a tube (T-head 27) provided in the top pocket of the sheet of clear material (Figs. 10A-10D).

The Office notes that the limitation of an inverted illustrated graphic image provided on the back side of the clear vinyl material as claimed in claim 31 is a recitation of printed matter. As the sheet of clear vinyl material merely serves as a support for the printed matter, there exists no functional or structural relationship between the printed matter and sheet of clear vinyl material. Therefore, no patentable weight is given to the inverted illustrated graphic image provided on the back side of the clear vinyl material of the claim as the printed matter is not new and nonobvious in view of the prior art to Strong et al. See MPEP 2111.05 and 2112.01 Section III.

    PNG
    media_image1.png
    587
    257
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    310
    517
    media_image2.png
    Greyscale


	Strong et al. teaches wherein the sheet of clear material may be a translucent material or fabric (Col. 10 lines 21-25), but does not necessarily teach wherein the sheet of clear material is vinyl.
	Johnson et al. teaches an analogous sheet (22) for use as a striking target that comprises clear vinyl material (Col. 3 line 62 - Col. 4 line 1, “Flag striking material 22 may be made of an opaque, transparent or translucent film material. The material, size, and thickness are determined by the desired reaction when struck, shaken, or waved. In embodiments, flag striking material 22 may be fabricated from plastic, such as for example, nylon, vinyl, or polyester, such as polyethylene terephthalate”).
	As Strong et al. does not teach the sheet of clear material being limited to a specific or critical type of material, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sheet of clear material of Strong et al. to be a sheet of clear vinyl material, as is similarly taught by Johnson et al., for the purpose of achieving the same predictable results of providing a transparent or translucent material for a user to practice target striking/punching exercises. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.
	
	Strong et al. as modified does not teach a bottom pocket or a metal weight provided for each opposing corner of the bottom pocket of the sheet of clear vinyl material.
	Watkins teaches an analogous sheet of material (banner 16) having a bottom pocket (bottom end portion 40 sewn with hem 45) and a metal weight provided for each opposing corner of the bottom pocket of the sheet of material (Col. 3 lines 5-14, “As further shown in FIG. 3, the bottom end portion 40 of the banner is preferably provided with an additional weight 44. Weight 44 may be sewn into a hem 45 of the banner, or otherwise secured thereto, and the weight may comprise a relatively heavy solid, such as a metallic rod or bar extending across all or a portion of the width of the bottom of the banner. Alternatively, the weight may comprise loose sand or individual small weights such as lead shot or sinkers which may be sewn into the hem or in a plurality of pockets along the bottom portion 40 of the banner.”).

    PNG
    media_image3.png
    410
    459
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sheet of clear vinyl material of Strong et al. to include a bottom pocket and a metal weight provided for each opposing corner of the bottom pocket in the form of small metal weights provided inside the bottom pocket, as is similarly taught by Watkins, for the purpose of providing additional weight to maintain the sheet of clear vinyl material in an unrolled state (see Watkins Figs. 2-3).

	Strong et al. as modified teaches wherein the sheet of clear vinyl material (30) is configured to be mounted to a fixed overhead structure using the tube (27) provided in the top pocket of the sheet of clear vinyl material and an adjustable ceiling mount (60, Figs. 7-9), but does not teach the tube being a polyethylene tube provided in the top pocket of the sheet of clear vinyl material or an aluminum molding track configured to connect the clear vinyl sheet to a fixed overhead structure.
	Fivgas, in the same field of endeavor with regards to mounting flexible sheets to a structure, teaches a sheet of material (flag 90) comprising a top pocket (sleeve 92) in which a tube (flag spar 80) is configured to be inserted, and a molding track (support bar 30 with flag spar flanges 45) configured to connect the sheet of material to a structure (via pole 20), and where the tube is inserted into the top pocket of the sheet of material and the tube and top pocket are configured to be inserted into the molding track (via flanges 45, see Fig. 5).

    PNG
    media_image4.png
    677
    496
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the connection of the sheet of Strong et al. to the fixed overhead structure to include a tube configured to be inserted into the top pocket and a molding track configured to receive the tube and the top pocket, as is similarly taught by Fivgas, as a matter of simple substitution of one known element for another to obtain the same predictable results of allowing a user to mount the sheet to a fixed overhead structure for the user to perform exercises therewith. As modified, the molding track (support bar 30) and tube (spar 80) of Fivgas will replace the tube (27) of Strong et al., and will similarly be connected to the ceiling mount (60) of Strong et al. by the telescoping arm (21), as shown in Figs. 10a-10d of Strong et al, in the same manner as the molding track (30) of Fivgas is connected to the pole (20) for mounting to a structure (Fivgas Fig. 2)
	Strong et al. as modified by Fivgas does not teach the tube being a polyethylene tube or the molding track being an aluminum molding track. However, as Applicant has not provided criticality to the materials used to construct the tube and the molding track, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tube (80 of Fivgas) to be a polyethylene tube and the molding track (30 of Fivgas) to be an aluminum molding track for the purpose of providing a tube and molding track of a suitable material for supporting the sheet of clear vinyl material, and as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.

	Strong et al. as modified does not teach a hook and loop, wherein the hook and loop is configured to allow the sheet of clear vinyl material to roll down for use and roll up for storage.
	NPL 1, in the same field of endeavor with regards to sheets of material that can be rolled up or down as desired by a user, teaches a sheet of material (curtain panel) having a first hook and loop fastener positioned at a top portion of a front side of the sheet (annotated video screenshot at time 0:25) and a second hook and loop fastener positioned at a top portion of a back side of the sheet (annotated video screenshot at time 0:25), wherein a user is capable of rolling up and securing the sheet in a rolled up position for storage by engaging the first and second hook and loop fasteners or disengaging the first and second hook and loop fasteners to allow the sheet to be rolled down.

    PNG
    media_image5.png
    904
    1466
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    287
    835
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sheet of clear vinyl material of Strong et al. to include a first hook and loop fastener positioned at a top portion of the front side of the sheet and a second hook and loop fastener positioned at a top portion of the back side of the sheet, as is similarly taught by NPL 1, as a matter of combining prior art elements according to known methods for the purpose of allowing a user to selectively store or deploy the sheet as desired as a matter of providing a space saving apparatus.
	 
	Regarding claims 32, 33, and 34, Strong et al. as modified does not necessarily teach wherein the sheet of clear vinyl material has a width that is between 22” and 36” (claim 32), or wherein the sheet of clear vinyl material has a vertical length that is between 24” and 72” (claim 33), or wherein the sheet of the clear vinyl material has a gauge that is between 0.008 and 0.080 (claim 34). However, absent any showing of criticality or unexpected results, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the size of the sheet of clear vinyl material to have a width that is between 22” and 36”, a vertical length that is between 24” and 72”, and a gauge that is between 0.008 and 0.080, as an obvious matter of design choice, since such a modification would have involved a mere change in the size of a component. It has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04 Section IV., Subsection A.

Regarding claim 35, the Office notes that the limitation of an inverted illustrated graphic image provided on the back side of the clear vinyl material as claimed in claim 31 is a recitation of printed matter. As the sheet of clear vinyl material merely serves as a support for the printed matter, there exists no functional or structural relationship between the printed matter and sheet of clear vinyl material. Therefore, no patentable weight is given to the inverted illustrated graphic image provided on the back side of the clear vinyl material of the claim as the printed matter is not new and nonobvious in view of the prior art to Strong et al. See MPEP 2111.05 and 2112.01 Section III.

Regarding claim 36, Strong et al. as modified teaches wherein the top edge of the sheet of clear vinyl material is folded over and fastened (forming sleeve 292 as modified by Fivgas), forming the top pocket, but does not necessarily teach wherein the top edge is fastened with thread or heat sealed, such that the top pocket comprises an internal diameter of 1” +/-.
Watkins teaches an analogous sheet of material (banner 16) that is folded to form a pocket (bottom end portion 40) that is fastened with thread (sewn with hem 45).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the top pocket of Strong et al. as modified by Fivgas to be fastened by thread to form a hem, as is similarly taught by Watkins, for the purpose of achieving the predictable results of forming a secure top pocket to receive the polyethylene tube therein (see rejection to claim 31 above).
	Strong et al. as modified does not necessarily teach wherein the top pocket comprises an internal diameter of 1” +/-. However, absent any showing of criticality or unexpected results, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the size of the top pocket to have an internal diameter of 1” +/- as an obvious matter of design choice, since such a modification would have involved a mere change in the size of a component. It has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04 Section IV., Subsection A.

	Regarding claim 37, Strong et al. as modified teaches wherein the bottom edge of the sheet of clear vinyl material is folded over and fastened with thread or heat sealed (as modified by Watkins, see rejection to claim 31 above), thereby forming the bottom pocket of the sheet of clear vinyl material (bottom end portion 40 sewn with hem 45 of Watkins), but does not necessarily teach wherein the bottom pocket comprises an internal diameter of 1” +/-. However, absent any showing of criticality or unexpected results, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the size of the bottom pocket to have an internal diameter of 1” +/- as an obvious matter of design choice, since such a modification would have involved a mere change in the size of a component. It has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04 Section IV., Subsection A.
	
Regarding claim 38, Strong et al. as modified further teaches wherein the polyethylene tube (spar 38 of Fivgas, see rejection to claim 31 above) is configured to be inserted into the top pocket (sleeve 292 as modified by Fivgas) of the sheet of clear vinyl material (see rejection to claim 31 above; Fivgas Col. 5 lines 1-2, “The flag 90 illustrated in FIG. 2 has a sleeve 92 that allows the flag spar 80 to be inserted therein”).

Regarding claim 39, Strong et al. as modified further teaches wherein the polyethylene tube (spar 38 of Fivgas as modified, see rejection to claim 31 above) is inserted into the top pocket of clear vinyl material (sleeve 292 as modified by Fivgas, see rejection to claim 31 above; Fivgas Col. 5 lines 1-2) and together is configured to be inserted into the aluminum molding track (support bar 30 of Fivgas as modified, see rejection to claim 31 above).

Regarding claim 40, Strong et al. as modified further teaches wherein the metal weight (weight 44 of Watkins, see rejection to claim 31 above) comprises two metal weights (Watkins Col. 3 lines 12-14, “individual small weights such as lead shot or sinkers which may be sewn into the hem or in a plurality of pockets along the bottom portion 40 of the banner”), wherein each of the two metal weights is configured to be inserted into a respective one of two opposing corners in the bottom pocket (bottom end portion 40 sewn with hem 45 of Watkins, where “sewn into the hem” indicates the small weights are positioned throughout the pocket formed by the hem, including two opposing corners of the bottom pocket) of the sheet of clear vinyl material.

Regarding claim 41, Strong et al. as modified teaches wherein the first hook and loop fastener positioned at the top portion of the front side of the sheet (as modified by NPL 1, see annotated video screenshot at time 0:25 and rejection to claim 31 above) has a size and is fastened with thread to the top front side of the clear vinyl material (as modified by NPL 1, see threading in video screenshot at time 0:25), but does not necessarily teach wherein the first hook and loop fastener is one inch +/-. However, absent any showing of criticality or unexpected results, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the size of the first hook and loop fastener to be one inch +/- as an obvious matter of design choice, since such a modification would have involved a mere change in the size of a component. It has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04 Section IV., Subsection A.

Regarding claim 42, Strong et al. as modified teaches wherein the second hook and loop fastener positioned at the top portion of the back side of the sheet (as modified by NPL 1, see annotated video screenshot at time 0:25 and rejection to claim 31 above) has a size and is fastened with thread to the top front side of the clear vinyl material (as modified by NPL 1, see threading in video screenshot at time 0:25), but does not necessarily teach wherein the second hook and loop fastener is ten inches +/-. However, absent any showing of criticality or unexpected results, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the size of the second hook and loop fastener to be ten inch +/- as an obvious matter of design choice, since such a modification would have involved a mere change in the size of a component. It has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04 Section IV., Subsection A.

Examiner’s Comment
	No arguments were provided by Applicant in response to the Non-Final Office Action mailed on 03/24/2021.
	The Office notes that no prior art was applied in the Non-Final Office Action mailed on 03/24/2021 due to the extent of the indefiniteness of the claims. However, in view of Applicant’s amendments to the claims filed on 04/05/2022, a new grounds of rejection in view of the prior art has been presented herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Strong et al. (US Patent No. 8,029,422) further teaches an illustrated graphic image (combatant image 39), wherein the image may be displayed on the sheet of clear material (30) in any conventional manner (Col. 10 lines 50-56, “Said images can also be fine artwork (not shown) suited for home appeal, and can be displayed on flexible striking targets 30 in any conventional manner, such as but not limited to direct and offset printing, silk-screening, airbrushing, hand-painting, or in any unconventional manner, such as digitally projected or electronically illuminated”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784